Per Curiam.
The want of service of notice of hail was irregular, and not cured by the attendance of the plaintiff’s attorney at the justification. And with regard to costs, it was the duty of ■the sheriff to pay such costs as were incurred by his own neglect in not bringing in the defendants’ bodies pursuant to the exigency of the rule entered against him. The costs which have accrued subsequent to the entry of the rule are taxable as against the sheriff, and not in the original suit. The motion for an attachment must therefore be granted, unless all the costs which have accrued subsequent to the entry of the rule against the sheriff are paid within four day s. (a)

 At the argument, the court suggested, that on a motion for an attachment it was proper, that the clerk’s certificate of the entry of the rules on which the attachment is grounded, should accompany the affidavits of service of notice of the motion, and that hereafter such certificate would in all cases be required. This is now the practice of the court.